DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the diffusion region 414 on the right side of Fig. 4 should be 415 as disclosed in the specification, paragraph [0033], line 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 5, 12 and 19 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2, 9 and 16, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim18 reciting the memory device of claim 16, a portion of the electronic device of claim 16, renders the claim unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a(1) as being anticipated by Jain et al. (US 2021/0143127, hereinafter “Jain”).
Regarding claim 1: Jain discloses a header circuitry (Figs. 5A and 5B) comprising a plurality of switching devices (paragraph [0051], lines 8-9) the header circuitry comprising:
a first region (550) of a first conductivity type;
a first section in the first region comprising a first backside power rail (BPR) (Fig. 5B, 561) disposed in a first direction, the first BPR comprising a first voltage source providing a first voltage (Vcc); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Lai et al. (US 2020/0019666, hereinafter “Lai”).
The only difference between claim 2 and Jain is that the first section comprises a first section of the first conductivity type; and the second section comprises a second section of a second conductivity type. However, Lai discloses n-well regions coupled to VDD power rails and p-well regions connected to Vss power rails to prevent the undesired latchup of integrated circuits (paragraph [0034]). It would have been obvious to one of ordinary skill in the art to modify Jain by using an n-well region coupled to a VDD power rail and a p-well region connected to a Vss power rail to prevent the undesired latchup of integrated circuits (paragraph [0034]).
Claims 8 and 15 differ from Jain in reciting a memory device and a processor connected to the header circuitry. However, Lai discloses a memory 122 and a processor 120 to storage data and provide instructions to the memory (Fig. 1). It would 
Regarding claims 9 and 16; Lai discloses the memory device of claim 8 and the electronic device of claim 15, wherein the first section comprises a first section of the first conductivity type; and the second section comprises a second section of a second conductivity type (paragraph [0034]).

Allowable Subject Matter
Claims 3, 4, 6, 7, 10, 11, 13, 14, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3, 4, 6, 7, 10, 11, 13, 14, 17, 19 and 20: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitations of claims 3, 4, 6, 7, 10, 11, 13, 14, 17, 19 and 20 in combination with the other limitations thereof as is recited in the claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779.  The examiner can normally be reached on 7:30AM-4:00PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN HOANG/           Primary Examiner, Art Unit 2827